A VERDICT for $50 was directed by the court against the plaintiff in error as garnishee. After the evidence was all in and both plaintiff and defendant had rested, each side requested the court to direct a verdict in his favor. We said, in Auto Co. v. Petter, 72 Colo. 570, 212 P. 823, that "a request by each party for a directed verdict is equivalent to a stipulation that the facts may be found by the court. The court's finding, thereupon made, is conclusive if there is evidence to support it." There was some conflict in the testimony, but there was abundant evidence to justify the finding in favor of plaintiff below. *Page 165 
We find no reversible error in the record. Supersedeas denied, judgment affirmed.
MR. JUSTICE ALLEN, sitting for MR. CHIEF JUSTICE TELLER, and MR. JUSTICE DENISON concur.